Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to applicant’s remarks filed 12/09/2021.
	The applicant argues that the newly amended limitation appearing in the independent claims 1, 10, and 19 for the tie bar to be made of a circuit board material overcomes the previously cited art. The applicant states that lead is not a circuit board material. 
	The examiner respectfully disagrees as “circuit board material” is a broad term, and encompasses all materials used in circuit boards. Lead is a common solder material used in circuit boards and would then be considered a circuit board material. The previous rejection is then maintained.
	However, in the event that the limitation is changed to reflect the materials commonly used as circuit board substrates this still would not provide a patentable distinction. Specifically, it would have been obvious to apply the shape of the tie bar cut out structure of Hayashi to a reference teaching a printed circuit board with tie bars of circuit board material as it improves the manufacturing speed as well as the adhesion strength of the resin molding [0031]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi, JP2008277630A (in IDS).

Regarding claim 1, Hayashi teaches a circuit module (semiconductor device) comprising:
a circuit board (semiconductor with integrated circuit)[0009] comprising a first surface (surface of semiconductor device with semiconductor element (5a))[fig. 1] from which an electronic component (semiconductor element (5a))[fig. 1] extends and a second surface opposite the first surface (opposite side of surface (11)) , 
wherein the circuit board is characterized by a width across the circuit board (circuit board having a width), wherein the circuit board is characterized by a thickness (circuit board having a thickness), and
 wherein the circuit board comprises a tie-bar residual (dummy portion (3a) after being cut)[0022][fig. 6] of circuit board material  (made of lead) extending from a sidewall of the 
an overmold at least partially encapsulating the circuit board (resin bodies (1)(2) mold the semiconductor elements (5a)(5b))[0022], wherein the overmold is characterized by a first height extending normal to the first surface of the circuit board across the width of the circuit board (resin bodies extend from the semiconductor device for a first height, and cover the semiconductor device in a width direction)[fig. 1], 
wherein the overmold extends laterally beyond the width of the first surface along a length of the first surface (molding covers the semiconductor device), 
wherein the overmold defines a region about the tie-bar residual characterized by a recessed height from the first height (cut out portion (1a))[fig. 3], 
wherein the overmold defines a notch within the region recessed from an outer edge of the overmold (convex portion (1b) having a missing portion (1c))[fig. 3], and wherein the notch is located across the tie-bar residual (missing portion runs across the width of the dummy portion (3a))[fig. 3].

Regarding claim 2, Hayashi teaches the circuit module of claim 1, wherein a surface of the tie-bar residual normal to the first surface of the circuit board along a thickness of the circuit board is exposed within the notch (end face of dummy portion (3a) facing towards missing portion (1c))[fig 3].

Regarding claim 3, Hayashi teaches the circuit module of claim 1, wherein the tie-bar residual is a first tie-bar residual and extends from a first sidewall of the circuit board, and wherein the circuit board further comprises a second tie-bar residual extending from a second sidewall of the circuit board opposite the first sidewall of the circuit board (cut out portions (1a) containing dummy portions (3a) placed around the perimeter of the semiconductor device)[fig. 2].

Regarding claim 4, Hayashi teaches the circuit module of claim 3, wherein the overmold further defines a second region about the second tie-bar residual characterized by a recessed height from the first height, wherein the overmold defines a second notch within the second region recessed from an outer edge of the overmold, and wherein the second notch is located across the second tie-bar residual (cut out portions (1a) containing dummy portions (3a) placed around the perimeter of the semiconductor device)[fig. 2].

Regarding claim 5, Hayashi teaches the circuit module of claim 1, wherein the overmold is further characterized by a second height extending normal to the second surface (opposite side of the semiconductor device containing the components (5a)(5b)) of the circuit board across the width of the circuit board (the height of the resin body (2) extending from the semiconductor device), 
wherein the overmold extends laterally beyond the width of the second surface along a length of the second surface (resin body (2) covers the semiconductor device), wherein the overmold defines a second region about the tie-bar residual characterized by a recessed height from the second height (recess (1c) extending into the resin body (2))[fig. 21], 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 – 8, 19, and 20 are is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP2008277630A (in IDS).

Regarding claim 6, Hayashi teaches the circuit module of claim 5.
Hayashi does not teach wherein a thickness of the overmold from the region characterized by a recessed height from the first height to the second region characterized by a recessed height from the second height is substantially equivalent to the thickness of the circuit board.
However, while the first and second recessed height of Hayashi are not taught to be substantially equivalent to the thickness of the circuit board the dimensions of the resultant structure of these limitation lacks criticality, and does not provide additional function than the prior art device of Hayashi. Then, these limitations do not provide a patentable distinction (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Regarding claim 7, Hayashi teaches the circuit module of claim 1. 
Hayashi does not teach wherein the notch is characterized by a length of less than or about 2 mm.
However, Hayashi does teach that the dimensions of the notch (convex portion (1b) having a missing portion (1c))[fig. 3] prevents a coating resin (4) from leaking out further improving speed of application, as well as adhesiveness of the resin [0024]. Then it would have 
	Additionally, the claimed length lacks criticality, and would not function differently than the prior art device of Hayashi. The recitation of dimensions then does not provide a patentable distinction over Hayashi (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].
 
Regarding claim 8, Hayashi teaches the circuit module of claim 7. 
Hayashi does not teach wherein the notch is characterized by a recess depth from an outer edge of the overmold of less than or about 500 μm.
However, the claimed depth lacks criticality, and would not function differently than the prior art device of Hayashi. The recitation of dimensions then does not provide a patentable distinction over Hayashi (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Regarding claim 19, Hayashi teaches a method of separating a microelectronic circuit board (method of manufacturing a semiconductor device)[0018], the method comprising:
applying an overmold to a circuit board coupled with a rigid-flex board (apply a mold to a semiconductor device attached to a lead frame (3))[0019], wherein the overmold at least partially encapsulates the circuit board (mold resin bodies (1)(2) cover semiconductor device attached to lead frame)[fig 1][0020][0022], 

wherein the overmold defines a region about a tie-bar of circuit board material  (made of lead) coupling the circuit board to the rigid-flex board, the region characterized by a recessed height from the first height (recessed notch portion is formed (1a) containing dummy portion (3a) coupling semiconductor device to lead frame)[0021]); and
separating the circuit board from the rigid-flex board by cutting a notch within the region recessed from an outer edge of the overmold (cutting of the dummy portion (3a) in the notch portion (1a)) occurs)[0022], 
Hayashi does not teach wherein the notch is cut along a path through the overmold and the tie-bar in a single cutting operation, and wherein the circuit board and overmold are characterized by a consistent material thickness through the overmold and the tie-bar along the path.
However, modifying the method of Hayashi to combine the cutting of the overmold (resin bodies) and the tie-bar (dummy portion) into a single step is a known method in the art, and would have been obvious to one skilled in the art at the filing date. Next, while the first and second recessed height of Hayashi are not taught to be substantially equivalent to the thickness of the circuit board the dimensions of the resultant structure of these limitation lacks criticality, and does not provide additional function than the prior art device of Hayashi. Then, these 

Regarding claim 20, Hayashi teaches the method of claim 19. 
Hayashi does not teach wherein the notch is characterized by length and width dimensions of less than or about 1 mm.
However, Hayashi does teach that the dimensions of the notch (convex portion (1b) having a missing portion (1c))[fig. 3] prevents a coating resin (4) from leaking out further improving speed of application, as well as adhesiveness of the resin [0024]. Then it would have been obvious to one skilled in the art at the filing date to arrive at the claimed length by routine optimization of the notch of Hayashi to prevent resin leakage. 
	Additionally, the claimed length lacks criticality, and would not function differently than the prior art device of Hayashi. The recitation of dimensions then does not provide a patentable distinction over Hayashi (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP2008277630A (in IDS) as applied to claim 1 above, and further in view of Dan, US20200092981A1.

Regarding claim 9, Hayashi teaches the circuit module of claim 1, wherein the overmold is an epoxy-based compound (epoxy resin)[0020].
Hayashi does not teach wherein the circuit board is a rigid-flex circuit board.
	Dan teaches that rigid flex circuit boards have the advantage of reducing the delay and distortion of an electrical signal and reduces the volume of electronic components [0003][0004]. Then it would have been obvious to one skilled in the art at the filing date to combine the teachings of Dan with the semiconductor device of Hayashi to use a rigid flex circuit board to reduce volume, and improve electrical signal. 

Claims 10 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP2008277630A (in IDS) as applied to claim 1 above, and further in view of Hwang, US20140287275A1.

Regarding claim 10, Hayashi teaches an electronic system comprising:
a circuit board (semiconductor with integrated circuit)[0009] comprising a first surface (surface of semiconductor device with semiconductor element (5a))[fig. 1] from which an electronic component (semiconductor element (5a))[fig. 1] extends and a second surface opposite the first surface (opposite side of surface (11)) , 
wherein the circuit board is characterized by a width across the circuit board (circuit board having a width), wherein the circuit board is characterized by a thickness (circuit board having a thickness), and
 wherein the circuit board comprises a tie-bar residual (dummy portion (3a) after being cut)[0022][fig. 6] of circuit board material  (made of lead) extending from a sidewall of the 
an overmold at least partially encapsulating the circuit board (resin bodies (1)(2) mold the semiconductor elements (5a)(5b))[0022], wherein the overmold is characterized by a first height extending normal to the first surface of the circuit board across the width of the circuit board (resin bodies extend from the semiconductor device for a first height, and cover the semiconductor device in a width direction)[fig. 1], 
wherein the overmold extends laterally beyond the width of the first surface along a length of the first surface (molding covers the semiconductor device), 
wherein the overmold defines a region about the tie-bar residual characterized by a recessed height from the first height (cut out portion (1a))[fig. 3], 
wherein the overmold defines a notch within the region recessed from an outer edge of the overmold (convex portion (1b) having a missing portion (1c))[fig. 3], and wherein the notch is located across the tie-bar residual (missing portion runs across the width of the dummy portion (3a))[fig. 3].
Hayashi does not teach a battery cell characterized by a height, wherein the battery cell includes an electrode tab exiting from an edge of a first side of the battery cell; and a module electrically coupled with the battery cell, the module comprising: a circuit board including a conductive tab extending from a first side of the circuit board and a flexible coupling extending from a second side of the circuit board normal to the first side of the circuit board, wherein the conductive tab is electrically coupled with the electrode tab, 
Hwang teaches a module (protection device (100)) comprising a circuit (pad portion (111) and the connection portion (112))[0041][0044] mounted connected to a battery cell (mounted on cell)[0072] electrode tab (negative terminal (211) connected to connection portion (112))[0043] exiting a first side of the battery cell (210)[fig. 9] by a connection portion (112)[0046] extending from a side of the circuit board [0046] wherein the conductive tab (connection portion (112)) is electrically connected with the electrode tab. Hwang does not teach the connection portion being flexible, however flexible cable and plug type connection are known in the art and would have been an obvious design choice substitution. 
Then, it would have been obvious to one skilled in the art to combine the protection circuit package of Kim with the battery cell of Hwang to provide a protection circuit to the battery system.

Regarding claim 11, combined Hayashi teaches the electronic system of claim 10.
Further, Hayashi teaches wherein a surface of the tie-bar residual normal to the first surface of the circuit board along a thickness of the circuit board is exposed within the notch (end face of dummy portion (3a) facing towards missing portion (1c))[fig 3].

Regarding claim 12, Hayashi teaches the electronic system of claim 10. 
Further, Hayashi teaches wherein the tie-bar residual is a first tie-bar residual and extends from the second side of the circuit board, and wherein the circuit board further comprises a second tie-bar residual extending from the first side of the circuit board (cut out 

Regarding claim 13, Hayashi teaches the electronic system of claim 12. 
Further, Hayashi teaches wherein the overmold further defines a second region about the second tie-bar residual characterized by a recessed height from the first height, wherein the overmold defines a second notch within the second region recessed from an outer edge of the overmold, and wherein the second notch is located across the second tie-bar residual (cut out portions (1a) containing dummy portions (3a) placed around the perimeter of the semiconductor device)[fig. 2]..

Regarding claim 14, combined Hayashi teaches the electronic system of claim 10. 
Further, Hayashi teaches wherein the overmold is further characterized by a second height extending normal to the second surface (opposite side of the semiconductor device containing the components (5a)(5b)) of the circuit board across the width of the circuit board (the height of the resin body (2) extending from the semiconductor device), 
wherein the overmold extends laterally beyond the width of the second surface along a length of the second surface (resin body (2) covers the semiconductor device), wherein the overmold defines a second region about the tie-bar residual characterized by a recessed height from the second height (recess (1c) extending into the resin body (2))[fig. 21], 


Regarding claim 15, combined Hayashi teaches the electronic system of claim 14. 
Hayashi does not teach wherein a thickness of the overmold from the region characterized by a recessed height from the first height to the second region characterized by a recessed height from the second height is substantially equivalent to the thickness of the circuit board.
However, while the first and second recessed height of Hayashi are not taught to be substantially equivalent to the thickness of the circuit board the dimensions of the resultant structure of these limitation lacks criticality, and does not provide additional function than the prior art device of Hayashi. Then, these limitations do not provide a patentable distinction (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Regarding claim 16, combined Hayashi teaches the electronic system of claim 10. 
Combined Hayashi does not teach wherein the notch is characterized by a length of less than or about 2 mm.
However, Hayashi does teach that the dimensions of the notch (convex portion (1b) having a missing portion (1c))[fig. 3] prevents a coating resin (4) from leaking out further improving speed of application, as well as adhesiveness of the resin [0024]. Then it would have 
	Additionally, the claimed length lacks criticality, and would not function differently than the prior art device of Hayashi. The recitation of dimensions then does not provide a patentable distinction over Hayashi (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Regarding claim 17, combined Hayashi teaches the electronic system of claim 10. 
Combined Hayashi does not teach wherein the notch is characterized by a recess depth from an outer edge of the overmold of less than or about 500 μm.
However, the claimed depth lacks criticality, and would not function differently than the prior art device of Hayashi. The recitation of dimensions then does not provide a patentable distinction over Hayashi (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Regarding claim 18, combined Hayashi teaches the electronic system of claim 17. 
Combined Hayashi does not teach wherein the notch is separated from the battery cell by less than or about 2 mm.
However, Hayashi does teach that the dimensions of the notch (convex portion (1b) having a missing portion (1c))[fig. 3] prevents a coating resin (4) from leaking out further improving speed of application, as well as adhesiveness of the resin [0024]. Then it would have 
	Additionally, the claimed length lacks criticality, and would not function differently than the prior art device of Hayashi. The recitation of dimensions then does not provide a patentable distinction over Hayashi (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))[MPEP IV A].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished                                                                                                                                                                                                      applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                         
/BRIAN R OHARA/Examiner, Art Unit 1724